1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                           DISTRICT OF NEVADA
8
                                                        ***
9        MICHAEL L. SMITH,                                Case No. 3:13-cv-00246-RCJ-WGC

10                                           Petitioner, ORDER
11              v.
12
         RENEE BAKER, et al.,
13
                                         Respondents.
14

15             Before the court is respondents’ motion to dismiss certain grounds in Michael L.
16   Smith’s 28 U.S.C. § 2254 habeas corpus petition because they are unexhausted,
17   procedurally barred, or fail to state a cognizable claim (ECF No. 52). Smith opposed
18   the motion, and respondents replied (ECF Nos. 74, 80). As discussed below, the motion
19   is granted in part.
20             I.      Background & Procedural History
21             A grand jury indicted Smith, along with Adrian McKnight and Ronnie Antonio
22   Gibson, on two counts conspiracy to commit robbery, one count robbery, one count
23   battery with intent to commit a crime, two counts robbery with victim 60 years of age or
24   older, one count murder, one count attempted murder, and one count possession of
25   stolen vehicle (exhibits 5, 6).1 The charges stemmed from two separate robberies
26   committed on or about May 29, 2007, that resulted in the death of one of the elderly
27   victims. Id. In June 2009, a jury convicted Smith of all charges, with the exception of
28   1
         Exhibits 1-208 are found at ECF Nos. 10-19. Exhibits 224-306 are found at ECF Nos. 53-68.
                                                         1
1    finding Smith guilty of battery instead of attempted murder. Exh. 105. The state district

2    court sentenced Smith to two consecutive life sentences without the possibility of

3    parole. Exh. 120. Judgment of conviction was filed on August 6, 2009. Exh. 120.

4           The Nevada Supreme Court affirmed Smith’s convictions. Exh. 149. After

5    conducting an evidentiary hearing on his state postconviction habeas corpus petition,

6    the state district court denied the petition. Exh. 172. The Nevada Supreme Court

7    affirmed the denial of the petition on December 12, 2012. Exh. 193.

8           Smith dispatched his federal habeas corpus petition for filing in April 2013 (ECF

9    No. 5). This court granted his motion for appointment of counsel (ECF No. 4). Smith

10   filed a counseled first-amended petition and a motion for stay and abeyance, which this

11   court granted (ECF Nos. 9, 34, 39). The case was stayed while Smith litigated his

12   second state postconviction petition. Exhs. 282, 287, 290, 298. On April 11, 2018, the

13   Nevada Court of Appeals affirmed the denial of his second state postconviction petition.

14   Exh. 303. In July 2018, Smith filed a motion to reopen the case and a second-amended

15   petition (ECF Nos. 41, 44). Respondents now move to dismiss certain claims in the

16   second-amended petition as unexhausted, procedurally barred, or noncognizable in

17   federal habeas corpus (ECF No. 52).

18          II.    Legal Standards & Analysis

19                 a. Exhaustion

20          Respondents argue that ground 1 and grounds 10 and 11 in part are

21   unexhausted. A federal court will not grant a state prisoner’s petition for habeas relief

22   until the prisoner has exhausted his available state remedies for all claims raised. Rose

23   v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state

24   courts a fair opportunity to act on each of his claims before he presents those claims in

25   a federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also

26   Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the

27   petitioner has given the highest available state court the opportunity to consider the

28   claim through direct appeal or state collateral review proceedings. See Casey v. Moore,
                                                  2
1    386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir.

2    1981).

3             Smith contends in ground 1 of his second-amended petition that the trial court

4    erred in refusing to sever his trial from that of his co-defendant (ECF No. 44, pp. 14-21).

5    This court has already ruled that ground 1 is exhausted (see ECF No. 33, pp. 4-5).

6             Respondents also argue that certain subparts of grounds 10 and 11 are

7    unexhausted (ECF No. 52, pp. 12-13). Those subparts were presented in earlier

8    operative petitions, but Smith does not present them in his second-amended petition

9    (see ECF No. 44, pp. 27-42).

10                   b. Procedural Default

11            Next, respondents argue that grounds 6, 9 and parts of grounds 10 and 11 are

12   procedurally defaulted (ECF No. 52, pp. 13-15). 28 U.S.C. § 2254(d) provides that this

13   court may grant habeas relief if the relevant state court decision was either: (1) contrary

14   to clearly established federal law, as determined by the Supreme Court; or (2) involved

15   an unreasonable application of clearly established federal law as determined by the

16   Supreme Court.

17            “Procedural default” refers to the situation where a petitioner in fact presented a

18   claim to the state courts but the state courts disposed of the claim on procedural

19   grounds, instead of on the merits. Coleman v. Thompson, 501 U.S. 722, 730-31 (1991).

20   A federal court will not review a claim for habeas corpus relief if the decision of the state

21   court regarding that claim rested on a state law ground that is independent of the

22   federal question and adequate to support the judgment. Id.

23            The Coleman Court explained the effect of a procedural default:

24            In all cases in which a state prisoner has defaulted his federal claims in
25            state court pursuant to an independent and adequate state procedural
              rule, federal habeas review of the claims is barred unless the prisoner can
26            demonstrate cause for the default and actual prejudice as a result of the
              alleged violation of federal law, or demonstrate that failure to consider the
27            claims will result in a fundamental miscarriage of justice.
28
                                                    3
1    Coleman, 501 U.S. at 750; see also Murray v. Carrier, 477 U.S. 478, 485 (1986). The

2    procedural default doctrine ensures that the state’s interest in correcting its own

3    mistakes is respected in all federal habeas cases. See Koerner v. Grigas, 328 F.3d

4    1039, 1046 (9th Cir. 2003).

5             To demonstrate cause for a procedural default, the petitioner must be able to

6    “show that some objective factor external to the defense impeded” his efforts to comply

7    with the state procedural rule. Murray, 477 U.S. at 488 (emphasis added). For cause to

8    exist, the external impediment must have prevented the petitioner from raising the

9    claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991).

10            To demonstrate a fundamental miscarriage of justice, a petitioner must show the

11   constitutional error complained of probably resulted in the conviction of an actually

12   innocent person. Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). “‘[A]ctual

13   innocence’ means factual innocence, not mere legal insufficiency.” Bousley v. United

14   States, 523 U.S. 614, 623 (1998). This is a narrow exception, and it is reserved for

15   extraordinary cases only. Sawyer v. Whitley, 505 U.S. 333, 340 (1992). Bare allegations

16   unsupplemented by evidence do not tend to establish actual innocence sufficient to

17   overcome a procedural default. Thomas v. Goldsmith, 979 F.2d 746, 750 (9th Cir.

18   1992).

19            Here, Smith presented the claims discussed below – federal grounds 6, 9 and

20   parts of 10 – to the Nevada Court of Appeals in his appeal of the denial of his second

21   state postconviction petition. Exhs. 221, 229. The Nevada Court of Appeals affirmed

22   the denial of the petition as procedurally barred because it was untimely and

23   successive. Exh. 303; NRS 34.810(1)(b)(2); NRS 34.810(2). Petitioner bears the

24   burden of proving good cause for his failure to present the claim and actual prejudice.

25   NRS 34.810(3). The Ninth Circuit Court of Appeals has held that, at least in non-capital

26   cases, application of the procedural bar at issue in this case – NRS 34.810 – is an

27   independent and adequate state ground. Vang v. Nevada, 329 F.3d 1069, 1073-75 (9th

28   Cir. 2003); see also Bargas v. Burns, 179 F.3d 1207, 1210-12 (9th Cir. 1999).
                                                  4
1    Therefore, the Nevada Court of Appeal’s determination that these federal grounds were

2    procedurally barred under NRS 34.810(1)(b) was an independent and adequate ground

3    to affirm the denial of the claims in the state petition.

4           Ground 6

5           Smith contends that the State concealed material exculpatory information about

6    codefendant Gibson’s plea deal and misrepresented the terms of the plea agreement to

7    the jury in violation of Brady v. Maryland, 373 U.S. 83 (1963) and Smith’s Fifth, Sixth,

8    and Fourteenth Amendment rights to due process and a fair trial (ECF No. 44, pp. 21-

9    23).

10          Smith urges that he can demonstrate good cause and actual prejudice to excuse

11   the procedural default of ground 6 (ECF No. 74, pp. 6-17). He argues that the State’s

12   failure to disclose material, exculpatory evidence about the plea deal with co-defendant

13   Gibson itself provides good cause. The state has an affirmative duty to disclose material

14   exculpatory evidence to the defense, with or without a specific request by the defense.

15   Strickler v. Greene, 527 U.S. 263, 280 (1999), citing United States v. Agurs, 427 U.S.

16   97, 107 (1976). Even more fundamentally, the state has a duty to not allow false

17   evidence “to go uncorrected,” Napue v. Illinois, 360 U.S. 264, 269-270 (1959), and to

18   not present false evidence. Giglio v. U.S., 405 U.S. 150, 153 (1972). Smith argues that

19   the State failed to disclose and misrepresented the plea deal with Gibson.

20          The plea agreement, as it was presented at the June 2009 trial, reduced

21   Gibson’s first-degree murder charge to voluntary manslaughter. Exhs. 64-66. The plea

22   agreement stated that Gibson’s sentences could be run concurrently or consecutively.

23   When Gibson entered his plea, however, his counsel informed the court that the State

24   had agreed not to oppose concurrent time for the three offenses. Exh. 64, pp. 4-6.

25   Defense counsel elicited testimony from Gibson that he was eligible for probation, but

26   Gibson did not say that the State had promised to recommend probation. Exh. 92, pp.

27   106-109. On redirect, the prosecutor elicited testimony from Gibson that Gibson was

28
                                                    5
1    actually endangering himself by serving as a “snitch” and that Gibson could still

2    potentially serve 31 years in prison. Id. at 226-228.

3           Smith was ultimately sentenced to two consecutive terms of life without the

4    possibility of parole, and judgment of conviction was filed in August 2009. Exh. 120.

5    Smith filed his appellate brief with the Nevada Supreme Court on March 31, 2010. Exh.

6    144. Subsequently, on May 13, 2010, Gibson was sentenced to what amounted to a

7    term of 57 to 252 months. Exh. 146. The state district court suspended his sentence

8    and imposed probation not to exceed 5 years. Id. The State apparently maintains that

9    this much more lenient sentence was due to the strength of letters of support that the

10   court received on Gibson’s behalf. See exh. 285, pp. 10-12. Smith’s theory is that

11   Gibson’s testimony was conditioned on some additional agreement that was not

12   disclosed to the defense or the jury. He alleges that the additional, undisclosed

13   agreement must have included the State’s recommendation that Gibson receive

14   probation instead of prison time.

15          In affirming the denial of Smith’s second state postconviction petition as time-

16   barred and successive, the Nevada Court of Appeals held that Smith failed to establish

17   that the State withheld evidence of a further plea agreement with Gibson, let alone the

18   existence of such evidence. Exh. 303, p. 3, citing State v. Huebler, 275 P.3d 91, 94-95

19   (Nev. 2012)(discussing the relationship between good cause for an untimely habeas

20   petition and the test for a claim raised under Brady v. Maryland). The court also pointed

21   out that the basis for Smith’s argument had been available since Gibson was sentenced

22   in May 2010, and he did not explain why he could not have raised this argument in his

23   first state postconviction petition, which he filed in July 2011. Id.

24          Smith has not shown that an impediment external to the defense prevented him

25   from timely filing this claim. Ground 6 is therefore dismissed as procedurally barred.

26          Ground 9

27          Smith argues that the prosecutor improperly introduced prejudicial and irrelevant

28   information about the victim in violation of Smith’s Fifth, Sixth, and Fourteenth
                                                   6
1    Amendment rights to a fair trial and due process (ECF No. 44, pp. 26-27; ECF No. 52,

2    pp. 13-15).

3              Smith urges that he can demonstrate good cause and actual prejudice to excuse

4    the procedural default of ground 9 (ECF No. 74, pp. 6-17). He argues three bases: 1)

5    the state improperly interfered with the appointment of counsel; 2) the court erred when

6    it denied Smith the appointment of counsel; and 3) the State failed to comply with its

7    duties to provide exculpatory information. Id. at 6. None of these provide cause here.

8    This claim was known to Smith when the allegedly improper evidence was elicited at

9    trial, and Smith was required to raise it on direct appeal. The denial of counsel to litigate

10   his first state postconviction petition had no bearing on his ability to raise this claim on

11   direct appeal. Finally, the allegedly exculpatory information regarding Gibson’s plea

12   deal also had no bearing on this claim that the prosecutor improperly introduced

13   prejudicial and irrelevant information at trial. Smith has failed to demonstrate an

14   impediment external to the defense prevented him from timely filing this claim. He has

15   not demonstrated cause for his failure to timely raise federal ground 9. Therefore, it is

16   dismissed as procedurally defaulted.

17             Ground 10

18             Respondents contend that certain trial counsel IAC claims are procedurally

19   defaulted (ECF No. 52, pp. 13-15). They challenge the following claims of trial counsel

20   IAC in ground 10 of Smith’s second-amended petition:2

21             Ground 10(1): counsel failed to object to leading questions asked of Detective

22   Jensen as part of the State’s attempt to avoid confrontation clause issues during the

23   joint trial (ECF No. 44, p. 28);

24             Ground 10(2): counsel failed to seek a specific instruction that the jury disregard

25   the statement of McKnight for purposes of determining Smith’s guilt (id.);

26             Ground 10(3): counsel failed to remedy the State’s misleading testimony and

27   statements in closing argument by introducing the transcript of the statement that Smith

28   2
         The court follows petitioner’s numbering of his claims in the second-amended petition.
                                                           7
1    gave to the police. To the extent the trial court barred him from doing so, counsel was

2    ineffective for failing to challenge any such ruling (id.).3

3        Smith insists that he can show cause and prejudice to excuse the procedural default

4    of these trial IAC claims pursuant to Martinez v. Ryan, 566 U.S. 1 (2012), which held

5    that the failure of a court to appoint counsel, or the ineffective assistance of counsel in a

6    state postconviction proceeding, may establish cause to overcome a procedural default

7    in specific, narrowly-defined circumstances. The Court in Coleman held that ineffective

8    assistance of counsel in postconviction proceedings does not establish cause for the

9    procedural default of a claim. Coleman, 501 U.S. at 750. In Martinez, the Court

10   established a “narrow exception” to that rule. The Court explained that,

11               Where, under state law, claims of ineffective assistance of trial counsel
12           must be raised in an initial-review collateral proceeding, a procedural
             default will not bar a federal habeas court from hearing a substantial claim
13           of ineffective assistance at trial if, in the initial-review collateral proceeding,
             there was no counsel or counsel in that proceeding was ineffective.
14
         566 U.S. at 17.
15
         In Clabourne v. Ryan, 745 F.3d 362 (9th Cir. 2014), the Ninth Circuit provided
16
     guidelines for applying Martinez, summarizing the analysis as follows:
17
                 To demonstrate cause and prejudice sufficient to excuse the
18           procedural default, therefore, Martinez . . . require[s] that Clabourne make
19           two showings. First, to establish “cause,” he must establish that his
             counsel in the state postconviction proceeding was ineffective under the
20           standards of Strickland [v. Washington, 466 U.S. 668 (1984)]. Strickland,
             in turn, requires him to establish that both (a) post-conviction counsel's
21           performance was deficient, and (b) there was a reasonable probability
             that, absent the deficient performance, the result of the post-conviction
22
             proceedings would have been different. Second, to establish “prejudice,”
23           he must establish that his “underlying ineffective-assistance-of-trial-
             counsel claim is a substantial one, which is to say that the prisoner must
24           demonstrate that the claim has some merit.”

25       Clabourne, 745 F.3d at 377 (citations omitted).

26

27
     3
28    Respondents also argue that a fourth trial counsel IAC claim is procedurally barred, but that claim is not
     presented in the second-amended petition (see ECF No. 52, p. 13; ECF No. 44, pp. 27-31).
                                                         8
1       Here, Smith lacked counsel in his first state postconviction petition, thus he can

2    establish cause under Martinez. The prejudice analysis with respect to these claims is

3    intertwined, to a large extent, with the analysis of the underlying merit of the claim.

4    Moreover, the substantive claims of trial error underlying these IAC claims are also

5    before the court for resolution on the merits. As such, the court will defer ruling on the

6    Martinez issue until the merits of the claims are briefed in respondents’ answer and

7    Smith’s reply brief.

8           Ground 11

9           Respondents also argue that some of Smith’s appellate IAC claims are

10   procedurally defaulted (ECF No. 52, pp. 14-15). However, none of the claims that they

11   enumerate in the motion to dismiss are presented in the second-amended petition (see

12   ECF No. 52 , p. 14; ECF No. 44, pp. 31-42).

13                 c. Waiver

14          Respondents argue that Smith waived several subparts of grounds 10 and 11

15   because in some cases Smith may have referred back by ground number to previously-

16   presented underlying substantive claims that were not presented in the second-

17   amended petition (ECF No. 52, pp. 15-17). The court deems this an overly-technical,

18   disingenuous argument, particularly when, in arguing waiver, respondents have again

19   challenged some subparts that are not presented in the second-amended petition. The

20   court also agrees with Smith that it is clear that in some instances he is incorporating

21   the previously dismissed claims when setting forth the ineffective assistance of counsel

22   claims in grounds 10 and 11. The court declines to hold that Smith has waived any

23   subparts of grounds 10 and 11.

24                 d. Cognizability

25          Respondents argue that grounds 12 and 13 fail to state a claim for which federal

26   habeas relief may be granted (ECF No. 52, p. 17). A state prisoner is entitled to federal

27   habeas relief only if he or she is being held in custody in violation of the constitution,

28   laws or treaties of the United States. 28 U.S.C. § 2254(a). Unless an issue of federal
                                                   9
1    constitutional or statutory law is implicated by the facts presented, the claim is not

2    cognizable under federal habeas corpus. Estelle v. McGuire, 502 U.S. 62, 68 (1991).

3           Ground 12

4           Smith alleges that the cumulative effect of the errors he asserts violated his

5    federal constitutional right to a fair trial (ECF No. 44, p. 43). Respondents argue that he

6    fails to state a claim for which relief may be granted because he does identify with

7    specificity the clearly established federal right violated (ECF No. 52, p. 17). This court

8    concludes that ground 12, on its face, asserts a violation of Smith’s Fourteenth

9    Amendment right to a fair trial. Further, the Ninth Circuit Court of Appeals conducts

10   cumulative error review in habeas cases. “[T]he fundamental question in determining

11   whether the combined effect of trial errors violated a defendant’s due process rights is

12   whether the errors rendered the criminal defense ‘far less persuasive’ than it otherwise

13   might have been, and thereby had a ‘substantial and injurious effect or influence’ on the

14   jury’s verdict.” Parle v. Runnels, 505 F.3d 922, 928 (9th Cir. 2007) (internal citations

15   omitted.). See also Alcala v. Woodford, 334 F.3d 862 (9th Cir. 2003) (holding

16   cumulative impact of all of the errors in the case was more than sufficient to

17   demonstrate prejudice and that as a result, the defendant was deprived of a

18   fundamentally fair trial). Ground 12 states a cognizable claim insofar as it refers to

19   claims still before this court.

20          Ground 13

21          Finally, Smith contends that the state district court violated his constitutional right

22   to a neutral and detached magistrate when it adopted verbatim the State’s proposed

23   order denying his second state postconviction petition (ECF No. 44, pp. 43-45).

24   Respondents point out that errors in post-conviction proceedings are not cognizable in

25   federal habeas actions because they do not allege that the petitioner is in custody in

26   violation of his federal constitutional rights. Franzen v. Brinkman, 877 F.2d 26, 26 (9th

27

28
                                                   10
1    Cir. 1989).4 Accordingly, ground 13 is dismissed as noncognizable on federal habeas

2    review.

3           III.    Conclusion

4                   IT IS THEREFORE ORDERED that respondents’ second motion to

5    dismiss (ECF No. 52) is GRANTED in part as follows:

6           Grounds 6 and 9 are DISMISSED as procedurally barred.

7           A decision on ground 10 is deferred.

8           Ground 13 is DISMISSED for failure to state a claim.

9           IT IS FURTHER ORDERED that respondents shall have 60 days from the date

10   this order is entered within which to file an answer to the remaining claims in the first-

11   amended petition.

12          IT IS FURTHER ORDERED that petitioner shall have 45 days following service

13   of respondents’ answer in which to file a reply.

14
     Dated: March 6, 2020.
          . DATED: This    day of March, 2020.
15

16

17                                                          ROBERT C. JONES
                                                            UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27
     4
28    Smith appears to acknowledge that ground 13 fails to state a claim as he does not address ground 13 in
     his opposition to the motion to dismiss (see ECF No. 74).
                                                       11
